Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in response to the application filed 2/26/2021 in which Claims 2-16 are pending and Claim 1 is canceled.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 5/24/2021 and 9/24/2021 were filed after the mailing date of the application on 2/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,629,117 to Sun in view of U.S. Patent 7,248,235 to Fujii et al (“Fujii”) in further view of U.S. Patent Publication 2017/0060283 to Sohn et al (“Sohn”).
As to Claim 2, Sun teaches an information terminal comprising a display portion (a detection circuit of an AMOLED based flexible display panel, see Abstract), wherein the display portion includes a first pixel, a second pixel, a sensor element, and a first wiring, wherein the first wiring is electrically connected to the second pixel and the sensor element, wherein the second pixel comprises a light-emitting element (at least two of the pixel electrical signal collection circuits [first and second pixel] share a data collection line, and only one of the pixel electrical signal collection circuits which share a data collection line inputs an electrical signal into the integrated circuit [sensor element], see Col. 2, lines 13-14, 32-35, 45-47; a detection circuit of an AMOLED based flexible display panel...comprises: an IC 100 [sensor element] and a plurality of pixel electrical signal collection circuits 101, wherein each of the plurality of pixel electrical signal collection circuits 101 is configured to input an electrical signal of a pixel electrode of an organic light emitting diode thereof into the IC 100 through a data collection line 102 [first wiring], wherein the electrical signal of the pixel electrode of the organic light emitting diode is controlled by a pixel capacitor in the pixel electrical signal collection circuit 101, the pixel capacitor is used for indicating that the flexible display panel is deformed, and the IC 100 is configured to determine that the flexible display panel is deformed after the electrical signal varies, see Col. 4, lines 42-57), 
Sun does not expressly disclose a source line, wherein the source line is electrically connected to the first pixel and the second pixel.
Fujii teaches a source line, wherein the source line is electrically connected to the first pixel and the second pixel (resource bus lines 2a [source line] as signal lines and data signal lines...are shared in driving the liquid crystal display element 20 [first pixel] and the organic EL element 60 [second pixel], see Col. 16, lines 34-37; Fig. 9).

Sun and Fujii do not expressly disclose wherein the sensor element includes a first bend sensor whose resistance is changed in accordance with bending of the display portion in a convex direction and a second bend sensor whose resistance is changed in accordance with bending of the display portion in a concave direction.  
Sohn teaches wherein the sensor element includes a first bend sensor whose resistance is changed in accordance with bending of the display portion in a convex direction and a second bend sensor whose resistance is changed in accordance with bending of the display portion in a concave direction (each of the bending sensors 101 and 102 [first and second bend sensor] may be a strain gauge. The strain gauge has a characteristic in that the resistance between terminals varies depending on physical tension (elongation) and compression (contraction) [bending in convex direction and bending in concave direction]...half-bridge circuit 320b may be constituted by R1, R3 and two strain gauges 330b and 330c. When power from a power source 310 is distributed to the respective transistors, the amplitude of voltage output from the bridge circuit varies depending on the resistance variations of the strain gauges 330b and .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun and Fujii with Sohn to teach wherein the sensor element includes a first bend sensor whose resistance is changed in accordance with bending of the display portion in a convex direction and a second bend sensor whose resistance is changed in accordance with bending of the display portion in a concave direction.  The suggestion/motivation would have been in order to determine the shape of the flexible display device based on the voltage values sensed by the sensors (see Col. 2, lines 55-63).
As to Claim 7, Sun, Fujii and Sohn depending from Claim 2, Sohn teaches  wherein the sensor element further includes a first resistor and a second resistor (half-bridge circuit 320b may be constituted by R1 [first resistor], R3 [second resistor] and two strain gauges 330b and 330c, see Col. 2, lines 47-48; Fig. 3B), wherein a first terminal of the first resistor is electrically connected to the first terminal of the first bend sensor (Figure 3B illustrates a first terminal of R1 connected to a first terminal of strain gauge 330b [first bend sensor]), wherein a first terminal of the second resistor is electrically connected to the first terminal of the second bend sensor (Figure 3B illustrates a first terminal of R3 connected to a first terminal of strain gauge 330c [second bend sensor]), wherein a second terminal of the first resistor is electrically connected to a second terminal of the second bend sensor (Figure 3B illustrates a second terminal of R1 connected to , and wherein a second terminal of the second resistor is electrically connected to a second terminal of the first bend sensor (Figure 3B illustrates a second terminal of R3 connected to a second terminal of strain gauge 330b [first bend sensor]).  
8.	Claims 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,629,117 to Sun in view of U.S. Patent 7,248,235 to Fujii et al (“Fujii”) in further view of U.S. Patent Publication 2017/0060283 to Sohn et al (“Sohn”) in further view of U.S. Patent Publication 2015/0187276 to Shim et al (“Shim”).
As to Claim 3, Sun, Fujii and Sohn depending from Claim 2, Sun, Fujii and Sohn do not expressly disclose a transistor supplying current to the light-emitting element in the second pixel; and a capacitor in the second pixel, wherein the sensor element is electrically connected to a gate of the transistor through the capacitor.  Shim teaches a transistor supplying current to the light-emitting element in the second pixel (pixel comprising an organic light emitting device; a driving transistor controlling current flowing in the organic light emitting device, see ¶ 0021; Fig. 4A); and a capacitor in the second pixel, wherein the sensor element is electrically connected to a gate of the transistor through the capacitor (Figure 4A illustrates sensing line Lsen is electrically connected to gate g1 of the drive transistor Tdr via second capacitor C2).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun, Fujii and Sohn with Shim to teach a transistor supplying current to the light-emitting element in the second pixel; and a capacitor in the second pixel, wherein the sensor element is 
As to Claim 5, Sun, Fujii and Sohn depending from Claim 2, Sun, Fujii and Sohn do not expressly disclose a transistor supplying current to the light-emitting element in the second pixel; and a capacitor in the second pixel, wherein the sensor element is electrically connected to a gate of the transistor through the capacitor.  Shim teaches a transistor supplying current to the light-emitting element (pixel comprising an organic light emitting device; a driving transistor controlling current flowing in the organic light emitting device, see ¶ 0021; Fig. 4A) , wherein the sensor element is electrically connected to a back gate of the transistor (Figure 4A illustrates sensing line Lsen is electrically connected to gate g2 [back gate] of the drive transistor Tdr via second transistor Tsw2).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun, Fujii and Sohn with Shim to teach a transistor supplying current to the light-emitting element in the second pixel; and a capacitor in the second pixel, wherein the sensor element is electrically connected to a gate of the transistor through the capacitor.  The suggestion/motivation would have been in order to compensate for a variation of driving characteristics of driving transistors (see Col. 2, lines 18-19).
As to Claim 6, Sun, Fujii, Sohn and Shim depending from Claim 5, Shim wherein the transistor comprises an oxide semiconductor (each of the transistors Tsw1, Tsw2, Tsw3, Tsw4 and Tdr may be an N-type thin film transistor TFT, and .  
9.	Claims 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,629,117 to Sun in view of U.S. Patent 7,248,235 to Fujii et al (“Fujii”) in further view of U.S. Patent Publication 2017/0060283 to Sohn et al (“Sohn”) and in further view of U.S. Patent Publication 2011/0205209 to Kurokawa et al (“Kurokawa”).
As to Claim 4, depending from Claim 2, Sun, Fujii and Sohn do not expressly disclose wherein the first pixel is not connected to the sensor element. Kurokawa teaches wherein the first pixel is not connected to the sensor element (photosensor control circuit 103 is a circuit for controlling the first photosensor portion 106a and the second photosensor 106b...connected to a photosensor output signal line (hereinafter referred to as an output signal line), see ¶ 0038; the display device is provided with a function of changing the sensitivity of the first photosensor portion 106a in accordance with the illuminance, see ¶ 0071; Figure 2 illustrates first photosensor portion 106a including a first photodiode 204a [second pixel] connected to the output signal line 211 and display element portion 105 [liquid crystal element] not connected to output signal line 211. Examiner construes the precharge circuit 300 as the sensor element).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun, Fujii and Sohn with Kurokawa to teach wherein the first pixel is not connected to the sensor element. The suggestion/motivation would have been in order to have a touch panel 
As to Claim 8, Sun, Fujii and Sohn depending from Claim 2, Sun, Fujii and Sohn do not expressly disclose a liquid crystal element in the first pixel, wherein the liquid crystal element is a reflective liquid crystal element. Shim teaches a liquid crystal element in the first pixel, wherein the liquid crystal element is a reflective liquid crystal element (Figure 2 illustrates first photosensor portion 106a including a first photodiode 204a [second pixel] connected to the output signal line 211 and display element portion 105 [liquid crystal element] not connected to output signal line 211).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun, Fujii and Sohn with Kurokawa to teach a liquid crystal element in the first pixel, wherein the liquid crystal element is a reflective liquid crystal element. The suggestion/motivation would have been in order to have a touch panel function capable of preventing false recognition due to the effect of external light (see ¶ 0013).
10.	Claims 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,629,117 to Sun in view of U.S. Patent 7,248,235 to Fujii et al (“Fujii”) in further view of U.S. Patent Publication 2015/0091016 to Chen et al (“Chen”).
As to Claim 9, Sun teaches an information terminal comprising a display portion (a detection circuit of an AMOLED based flexible display panel, see Abstract), wherein the display portion includes a first pixel, a second pixel, a sensor element, and a first wiring, wherein the first wiring is electrically connected to the second pixel and the sensor element, wherein the second pixel comprises a light-emitting element (at least two of the pixel electrical signal collection circuits [first and second pixel] share a data collection line, and only one of the pixel electrical signal collection circuits which share a data collection line inputs an electrical signal into the integrated circuit [sensor element], see Col. 2, lines 13-14, 32-35, 45-47; a detection circuit of an AMOLED based flexible display panel...comprises: an IC 100 [sensor element] and a plurality of pixel electrical signal collection circuits 101, wherein each of the plurality of pixel electrical signal collection circuits 101 is configured to input an electrical signal of a pixel electrode of an organic light emitting diode thereof into the IC 100 through a data collection line 102 [first wiring], wherein the electrical signal of the pixel electrode of the organic light emitting diode is controlled by a pixel capacitor in the pixel electrical signal collection circuit 101, the pixel capacitor is used for indicating that the flexible display panel is deformed, and the IC 100 is configured to determine that the flexible display panel is deformed after the electrical signal varies, see Col. 4, lines 42-57), 
Sun does not expressly disclose a source line, wherein the source line is electrically connected to the first pixel and the second pixel.
Fujii teaches a source line, wherein the source line is electrically connected to the first pixel and the second pixel (resource bus lines 2a [source line] as signal lines and data signal lines...are shared in driving the liquid crystal display element 20 [first pixel] and the organic EL element 60 [second pixel], see Col. 16, lines 34-37; Fig. 9).

Sun and Fujii do not expressly disclose wherein the sensor element includes a first bend sensor, a second bend sensor, a first transistor, and a second transistor, wherein the first bend sensor is electrically connected to the first transistor, wherein the second bend sensor is electrically connected to the second transistor, and wherein the first transistor and the second transistor is electrically connected to the first wiring.
Chen teaches wherein the sensor element includes a first bend sensor, a second bend sensor, a first transistor, and a second transistor (the sensing circuits 150 provide the deformation signals Sc1 to Scn via the first signal lines O1 [first wiring]...each of the sensing units 160 comprises a first transistor Q1 [first and second transistors] and a strain sensor 162 [first and second bend sensors], see ¶ 0035; Fig. 2), wherein the first bend sensor is electrically connected to the first transistor, wherein the second bend sensor is electrically connected to the second transistor (The first transistor Q1 is electrically coupled to the strain sensor 162, see ¶ 0035; Figs. 2 and 3), and wherein the first transistor and the second transistor is electrically connected to the first wiring (first transistor Q1 [first and second transistors] has a...second end S...the .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun and Fujii with Chen to teach wherein the sensor element includes a first bend sensor, a second bend sensor, a first transistor, and a second transistor, wherein the first bend sensor is electrically connected to the first transistor, wherein the second bend sensor is electrically connected to the second transistor, and wherein the first transistor and the second transistor is electrically connected to the first wiring. The suggestion/motivation would have been in order to accurately calculate the curvature of the flexible display (see ¶ 0006).
As to Claim 13, Sun teaches an information terminal comprising a display portion (a detection circuit of an AMOLED based flexible display panel, see Abstract), wherein the display portion includes a first pixel, a second pixel, a sensor element, and a first wiring, wherein the first wiring is electrically connected to the second pixel and the sensor element, wherein the second pixel comprises a light-emitting element (at least two of the pixel electrical signal collection circuits [first and second pixel] share a data collection line, and only one of the pixel electrical signal collection circuits which share a data collection line inputs an electrical signal into the integrated circuit [sensor element], see Col. 2, lines 13-14, 32-35, 45-47; a detection circuit of an AMOLED based flexible display panel...comprises: an IC 100 [sensor element] and a plurality of , 
Sun does not expressly disclose a source line, wherein the source line is electrically connected to the first pixel and the second pixel.
Fujii teaches a source line, wherein the source line is electrically connected to the first pixel and the second pixel (resource bus lines 2a [source line] as signal lines and data signal lines...are shared in driving the liquid crystal display element 20 [first pixel] and the organic EL element 60 [second pixel], see Col. 16, lines 34-37; Fig. 9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun with Fujii to teach a source line, wherein the source line is electrically connected to the first pixel and the second pixel. The suggestion/motivation would have been in order to optimize luminance both in the reflective area and in the transmissive area (see Col. 2, lines 10-11).

Chen teaches wherein the sensor element includes a first bend sensor, a second bend sensor (the sensing circuits 150 provide the deformation signals Sc1 to Scn via the first signal lines O1...each of the sensing units 160 comprises a first transistor Q1 and a strain sensor 162 [first and second bend sensors], see ¶ 0035; Fig. 2), and wherein an output of the sensor element is electrically connected to the first wiring (the sensing circuits 150 provide the deformation signals Sc1 to Scn via the first signal lines O1...The first transistor Q1 is electrically coupled to the strain sensor 162, see ¶ 0035; Figs. 2 and 3; Fig. 4 illustrates first transistor Q1 connected to first signal line O1 [first wiring] via resistor Rv)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun and Fujii with Chen to teach wherein the sensor element includes a first bend sensor, a second bend sensor, and wherein an output of the sensor element is electrically connected to the first wiring. The suggestion/motivation would have been in order to accurately calculate the curvature of the flexible display (see ¶ 0006).
11.	Claims 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,629,117 to Sun in view of U.S. Patent 7,248,235 to Fujii et al (“Fujii”) in further view of U.S. Patent Publication 2015/0091016 to Chen et al (“Chen”) and in further view of U.S. Patent Publication 2011/0205209 to Kurokawa et al (“Kurokawa”).
 Kurokawa teaches wherein the first pixel is not connected to the sensor element (photosensor control circuit 103 is a circuit for controlling the first photosensor portion 106a and the second photosensor 106b...connected to a photosensor output signal line (hereinafter referred to as an output signal line), see ¶ 0038; the display device is provided with a function of changing the sensitivity of the first photosensor portion 106a in accordance with the illuminance, see ¶ 0071; When the amount of detected infrared rays is larger than the specified value, the display device determines that the external environment is outdoors, and the first photosensor portion 106a which is used for imaging is set at a low sensitivity mode. On the other hand, when the amount of detected infrared rays is smaller than the specified value, the display device determines that the external environment is indoors, and the first photosensor portion 106a is set at a high sensitivity mode, see ¶ 0074; Figure 2 illustrates first photosensor portion 106a including a first photodiode 204a [second pixel] connected to the output signal line 211 and display element portion 105 [liquid crystal element] not connected to output signal line 211. Examiner construes the precharge circuit 300 as the sensor element).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun, Fujii and Chen with Kurokawa to teach wherein the first pixel is not connected to the sensor element. The suggestion/motivation would have been in order to have a touch panel 
As to Claim 14, depending from Claim 13, Sun, Fujii and Chen do not expressly disclose wherein the first pixel is not connected to the sensor element. Kurokawa teaches wherein the first pixel is not connected to the sensor element (photosensor control circuit 103 is a circuit for controlling the first photosensor portion 106a and the second photosensor 106b...connected to a photosensor output signal line (hereinafter referred to as an output signal line), see ¶ 0038; the display device is provided with a function of changing the sensitivity of the first photosensor portion 106a in accordance with the illuminance, see ¶ 0071; When the amount of detected infrared rays is larger than the specified value, the display device determines that the external environment is outdoors, and the first photosensor portion 106a which is used for imaging is set at a low sensitivity mode. On the other hand, when the amount of detected infrared rays is smaller than the specified value, the display device determines that the external environment is indoors, and the first photosensor portion 106a is set at a high sensitivity mode, see ¶ 0074; Figure 2 illustrates first photosensor portion 106a including a first photodiode 204a [second pixel] connected to the output signal line 211 and display element portion 105 [liquid crystal element] not connected to output signal line 211. Examiner construes the precharge circuit 300 as the sensor element).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun, Fujii and Chen with .
12.	Claims 11, 12, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,629,117 to Sun in view of U.S. Patent 7,248,235 to Fujii et al (“Fujii”) in further view of U.S. Patent Publication 2015/0091016 to Chen et al (“Chen”) and in further view of U.S. Patent 10,585,456 to Sohn et al (“Sohn”).
As to Claim 11, Sun, Fujii and Chen depending from Claim 9, Sun, Fujii and Chen do not expressly disclose wherein resistance of the first bend sensor changes in accordance with bending of the display portion in a convex direction, and wherein resistance of the second bend sensor changes in accordance with bending of the display portion in a concave direction. Sohn teaches wherein resistance of the first bend sensor changes in accordance with bending of the display portion in a convex direction, and wherein resistance of the second bend sensor changes in accordance with bending of the display portion in a concave direction (each of the bending sensors 101 and 102 [first and second bend sensor] may be a strain gauge. The strain gauge has a characteristic in that the resistance between terminals varies depending on physical tension (elongation) and compression (contraction) [bending in convex direction and bending in concave direction]...half-bridge circuit 320b may be constituted by R1, R3 and two strain gauges 330b and 330c. When power from a power source 310 is distributed to the respective transistors, the amplitude of voltage output from the .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun, Fujii and Chen with Sohn to teach wherein resistance of the first bend sensor changes in accordance with bending of the display portion in a convex direction, and wherein resistance of the second bend sensor changes in accordance with bending of the display portion in a concave direction. The suggestion/motivation would have been in order to determine the shape of the flexible display device based on the voltage values sensed by the sensors (see Col. 2, lines 55-63).
As to Claim 12, Sun, Fujii and Chen depending from Claim 9, Sun, Fujii and Chen do not expressly disclose wherein the sensor element further includes a first resistor and a second resistor, wherein a first terminal of the first resistor is electrically connected to the first terminal of the first bend sensor, wherein a first terminal of the second resistor is electrically connected to the first terminal of the second bend sensor, wherein a second terminal of the first resistor is electrically connected to a second terminal of the second bend sensor, and wherein a second terminal of the second resistor is electrically connected to a second terminal of the first bend sensor. Sohn teaches wherein the sensor element further includes a first resistor and a second resistor (half-bridge circuit 320b may be constituted by R1 [first resistor], R3 [second resistor] and two strain gauges , wherein a first terminal of the first resistor is electrically connected to the first terminal of the first bend sensor (Figure 3B illustrates a first terminal of R1 connected to a first terminal of strain gauge 330b [first bend sensor]), wherein a first terminal of the second resistor is electrically connected to the first terminal of the second bend sensor (Figure 3B illustrates a first terminal of R3 connected to a first terminal of strain gauge 330c [second bend sensor]), wherein a second terminal of the first resistor is electrically connected to a second terminal of the second bend sensor (Figure 3B illustrates a second terminal of R1 connected to a second terminal of strain gauge 330c [second bend sensor]), and wherein a second terminal of the second resistor is electrically connected to a second terminal of the first bend sensor (Figure 3B illustrates a second terminal of R3 connected to a second terminal of strain gauge 330b [first bend sensor]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun, Fujii and Chen with Sohn to teach wherein the sensor element further includes a first resistor and a second resistor, wherein a first terminal of the first resistor is electrically connected to the first terminal of the first bend sensor, wherein a first terminal of the second resistor is electrically connected to the first terminal of the second bend sensor, wherein a second terminal of the first resistor is electrically connected to a second terminal of the second bend sensor, and wherein a second terminal of the second resistor is electrically connected to a second terminal of the first bend sensor. The suggestion/motivation would have been in order to determine the 
As to Claim 15, Sun, Fujii and Sohn depending from Claim 13, Sun, Fujii and Chen do not expressly disclose wherein resistance of the first bend sensor changes in accordance with bending of the display portion in a convex direction, and wherein resistance of the second bend sensor changes in accordance with bending of the display portion in a concave direction. Sohn teaches wherein resistance of the first bend sensor changes in accordance with bending of the display portion in a convex direction, and wherein resistance of the second bend sensor changes in accordance with bending of the display portion in a concave direction (each of the bending sensors 101 and 102 [first and second bend sensor] may be a strain gauge. The strain gauge has a characteristic in that the resistance between terminals varies depending on physical tension (elongation) and compression (contraction) [bending in convex direction and bending in concave direction]...half-bridge circuit 320b may be constituted by R1, R3 and two strain gauges 330b and 330c. When power from a power source 310 is distributed to the respective transistors, the amplitude of voltage output from the bridge circuit varies depending on the resistance variations of the strain gauges 330b and 330c. The shape of the flexible display device is sensed based on the value of the voltage output from the bridge circuit, see Col. 2, lines 8-11, 47-54; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun, Fujii and Chen with Sohn 
As to Claim 16, Sun, Fujii and Chen depending from Claim 13, Sun, Fujii and Chen do not expressly disclose wherein the sensor element further includes a first resistor and a second resistor, wherein a first terminal of the first resistor is electrically connected to the first terminal of the first bend sensor, wherein a first terminal of the second resistor is electrically connected to the first terminal of the second bend sensor, wherein a second terminal of the first resistor is electrically connected to a second terminal of the second bend sensor, and wherein a second terminal of the second resistor is electrically connected to a second terminal of the first bend sensor. Sohn teaches wherein the sensor element further includes a first resistor and a second resistor (half-bridge circuit 320b may be constituted by R1 [first resistor], R3 [second resistor] and two strain gauges 330b and 330c, see Col. 2, lines 47-48; Fig. 3B), wherein a first terminal of the first resistor is electrically connected to the first terminal of the first bend sensor (Figure 3B illustrates a first terminal of R1 connected to a first terminal of strain gauge 330b [first bend sensor]), wherein a first terminal of the second resistor is electrically connected to the first terminal of the second bend sensor (Figure 3B illustrates a first terminal of R3 connected to a first terminal of strain gauge 330c , wherein a second terminal of the first resistor is electrically connected to a second terminal of the second bend sensor (Figure 3B illustrates a second terminal of R1 connected to a second terminal of strain gauge 330c [second bend sensor]), and wherein a second terminal of the second resistor is electrically connected to a second terminal of the first bend sensor (Figure 3B illustrates a second terminal of R3 connected to a second terminal of strain gauge 330b [first bend sensor]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sun, Fujii and Chen with Sohn to teach wherein the sensor element further includes a first resistor and a second resistor, wherein a first terminal of the first resistor is electrically connected to the first terminal of the first bend sensor, wherein a first terminal of the second resistor is electrically connected to the first terminal of the second bend sensor, wherein a second terminal of the first resistor is electrically connected to a second terminal of the second bend sensor, and wherein a second terminal of the second resistor is electrically connected to a second terminal of the first bend sensor. The suggestion/motivation would have been in order to determine the shape of the flexible display device based on the voltage values sensed by the sensors (see Col. 2, lines 55-63).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694    

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694